EXHIBIT CERTIFICATE OF AMENDMENT PURSUANT TO NRS 78. Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: Semotus Solutions, Inc. 2. The articles have been amended as follows: Article IV has been amended to increase the number of authorized shares of common stock from fifty million (50,000,000) to one hundred million (100,000,000) shares of $0.01 par value each. 3. The vote by which the stockholders holding shares of the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 88% 4.
